     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 1 of 14


 1 John P. Aldrich, Esq.
   Nevada Bar No. 6877
 2 ALDRICH LAW FIRM, LTD.
   7866 West Sahara Avenue
 3
   Las Vegas, NV 89117
 4 Tel (702) 853-5490
   Fax (702) 227-1975
 5 jaldrich@johnaldrichlawfirm.com
   Attorneys for Plaintiff
 6

 7 [Additional counsel on signature page]

 8                          IN THE UNITED STATES DISTRICT COURT

 9                                 FOR THE DISTRICT OF NEVADA
      JAGDISH KOTHARI,                                    Civil Action No.:______________
10

11                        Plaintiff,
                                                          CLASS ACTION COMPLAINT FOR
12                                                        VIOLATION OF FEDERAL
      v.                                                  SECURITIES LAWS
13    CHINA XD PLASTICS COMPANY
14    LIMITED, JIE HAN, TAYLOR ZHANG,
      LINYUAN ZHAI, HUIYI CHEN, and
15    GUANBAO HUANG,

16                        Defendants.
17

18          Plaintiff Jagdish Kothari (“Plaintiff”), by his attorneys, alleges upon information and
19
     belief, except for his own acts, which are alleged on knowledge, as follows:
20
                            NATURE AND SUMMARY OF THE ACTION
21
            1.      Plaintiff, a stockholder of China XD Plastics Company Limited (“CXDC” or the
22

23 “Company”), brings this action individually against the members of CXDC’s Board of Directors

24 (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and 20(a) of

25 the Securities Exchange Act of 1934 (the “Exchange Act”), 15.U.S.C. §§ 78n(a), 78t(a), and U.S.

26 Securities and Exchange Commission (“SEC”) Rules 14a-9, 17 C.F.R. 240.14a-9, 17 C.F.R. §

27
     244.100, and 17 C.F.R. § 229.1015(b)(4), arising out of the proposed buyout of the Company by
28


                                                    -1-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 2 of 14


 1 its Chairman, Defendant Jie Han (“Han”) through his affiliated companies, Faith Dawn Limited

 2 (“Parent”) and Faith Horizon Inc. (“Merger Sub”).

 3
            2.      On June 15, 2020, the Company announced it had entered into an Agreement and
 4
     Plan of Merger (“Merger Agreement”), by which Defendant Han, through his beneficially-
 5
     owned companies Parent and Merger Sub, will acquire all of the 49.9% of outstanding shares of
 6
     CXDC that he does not already beneficially own in an all-cash transaction in which CXDC’s
 7

 8 public stockholders will receive $1.20 in cash for each share of CXDC common stock (the

 9 “Proposed Transaction”).

10          3.      On June 22, 2020, CXDC filed a Preliminary Proxy Statement on a Schedule 14A
11
     with the SEC. The Proxy is materially deficient and misleading because, inter alia, it fails to
12
     disclose material information regarding (i) the financial projections for the Company, which
13
     were prepared by Company management and/or relied upon by Duff & Phelps, LLC (“Duff &
14

15 Phelps”), the Company’s financial advisor, (ii) the financial analysis performed by Duff &

16 Phelps to support its opinion on the fairness of the Proposed Transaction, and (iii) the process

17 undertaken by the special committee of the Board formed to evaluate Han’s proposal (the

18 “Special Committee”).

19
            4.      Without additional information the Proxy is materially misleading in violation of
20
     federal securities laws.
21
            5.      By unanimously approving the Proposed Transaction and authorizing the issuance
22

23 of the Proxy, the Individual Defendants participated in the solicitation even though they knew, or

24 should have known, that the Proxy was materially false and/or misleading. The Proxy is an

25 essential link in accomplishing, and receiving stockholder approval for, the Proposed

26
     Transaction.
27
            6.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin
28
     Defendants from conducting the stockholder vote on the Proposed Transaction unless and until

                                                   -2-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 3 of 14


 1 the material information discussed below is disclosed to CXDC’s stockholders or, in the event

 2 the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

 3
     violations of the Exchange Act.
 4
                                       JURISDICTION AND VENUE
 5
             7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal
 6
     question jurisdiction) and Section 27 of the Exchange Act (15 U.S.C. § 78aa) because Plaintiff
 7

 8 alleges violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

 9           8.      Personal jurisdiction exists over each defendant either because the defendant
10 conducts business in or maintains operations in this District, or is an individual who is either

11
     present in this District for jurisdictional purposes or has sufficient minimum contacts with this
12
     District as to render the exercise of jurisdiction over defendant by this Court permissible under
13
     traditional notions of fair play and substantial justice.
14

15           9.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

16 § 78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue had an effect in this

17 District; (ii) CXDC is incorporated under the laws of this District; and (iii) Defendants have

18 received substantial compensation as a result of incorporating in this District.

19
                              PARTIES AND RELEVANT NON-PARTIES
20
             10.     Plaintiff is, and has been at all relevant times, the owner of shares of common
21
     stock of CXDC.
22

23           11.     CXDC is organized and existing under the laws of the State of Nevada. It

24 maintains principal place of business at No. 9 Dalian North Road, Haping Road Centralized

25 Industrial Park, Harbin Development Zone, Heilongjiang Province, P.R. China. CXDC’s

26
     common stock is listed on the NASDAQ under the ticker symbol “CXDC.”
27
             12.     Defendant Jie Han is the Chairman of the Board and the Chief Executive Officer
28
     of the Company. Defendant Han beneficially owns 50.1% of the Company’s common stock and

                                                      -3-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 4 of 14


 1 100% of the Company’s preferred common stock, representing 69.6% of the Company’s total

 2 voting power.

 3
            13.      Defendant Taylor Zhang (“Zhang”) has served as a director of the Company since
 4
     May 14, 2009.
 5
            14.      Defendant Linyuan Zhai (“Zhai”) has served as a director of the Company since
 6
     May 14, 2009.
 7

 8          15.      Defendant Huiyi Chen (“Chen”) has served as a director of the Company since

 9 January 2, 2020. Defendant Chen also served as the Chairman of the Special Committee.

10          16.      Defendant Guanbao Huang (“Huang”) has served as a director of the Company
11
     since January 2, 2020.
12
            17.      Defendants referenced in ¶¶ 12 through 16 are collectively referred to as the
13
     “Individual Defendants” or the “Board.”
14

15                       FURTHER SUBSTANTIVE ALLEGATIONS

16 Company Background and the Proposed Transaction

17          18.      CXDC develops, manufactures, and sells polymer composites for automobile and
18 other applications. These composites are used in the exterior and interior trim and in the

19
     functional components of 31 automobile brands manufactured in China, including those of large
20
     American, Asian, and European automakers.
21
            19.      On June 15, 2020, CXDC issued a press release announcing the Proposed
22

23 Transaction, reading in relevant part:

24          China XD Plastics Company Limited (NASDAQ: CXDC) (the "Company"), one
            of China's leading specialty chemical companies engaged in the development,
25          manufacture and sale of polymer composite materials primarily for automotive
            applications, today announced that it has entered into a definitive Agreement and
26
            Plan of Merger (the "Merger Agreement") with Faith Dawn Limited ("Parent")
27          and Faith Horizon Inc. ("Merger Sub"), a Nevada corporation and a wholly-
            owned subsidiary of Parent.
28


                                                  -4-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 5 of 14


 1         Parent is ultimately wholly-owned by Mr. Jie Han (the "Chairman"), the chairman
           of board of directors and chief executive officer of the Company. The Chairman
 2         and XD. Engineering Plastics Company Limited, an entity wholly-owned by the
           Chairman (the "Chairman SPV", collectively with the Chairman, the "Rollover
 3
           Stockholders") currently beneficially own 33,065,054 shares of common stock,
 4         par value $0.0001 per share, of the Company (the "Common Shares") and
           1,000,000 shares of series B preferred stock, par value $0.0001 per share, of the
 5         Company (the "Preferred Shares"), representing approximately 70% of the voting
           power and approximately 50.1% of the share capital of the Company. Parent,
 6         Merger Sub and the Rollover Stockholders are collectively referred to as the
           "Buyer Group".
 7

 8         Pursuant to the Merger Agreement, Parent will acquire all of the outstanding
           Common Shares of the Company for a cash consideration equal to US$1.2 per
 9         share (the "Merger Consideration"). This amount represents a premium of 25%
           over the Company's closing price of US$0.96 per share as quoted by NASDAQ
10         Global Market (the "NASDAQ") on May 7, 2020, the last trading day prior to the
11         date that the Company received a non-binding "going private" proposal from
           members of the Buyer Group. The Merger Consideration also represents an
12         increase of approximately 9.1% over the US$1.1 per share initially offered by the
           Buyer Group in their initial "going-private" proposal on May 7, 2020 and a
13         premium of approximately 15.4% over the Company's closing price of US$1.04
           per share on June 12, 2020, the last trading day prior to this press release.
14

15         Subject to the terms and conditions of the Merger Agreement, at the effective time
           of the merger, Merger Sub will merge with and into the Company, with the
16         Company continuing as the surviving corporation and a wholly-owned subsidiary
           of Parent (the "Merger"), and each of the Common Shares issued and outstanding
17         immediately prior to the effective time of the Merger will be cancelled and cease
           to exist in exchange for the right to receive the Merger Consideration of US$1.2
18         per share in cash, without interest and net of any applicable withholding tax,
19         except for (i) Common Shares and Preferred Shares held by any of Parent, Merger
           Sub, the Rollover Stockholders and any of their respective affiliates; (ii) Common
20         Shares held by the Company or any its wholly owned subsidiary (or held in the
           Company's treasury), and (iii) Common Shares reserved (but not yet allocated) for
21         issuance, settlement and allocation upon exercise or vesting of the Company share
           awards. Pursuant to Nevada Revised Statutes 92A.390(1), there are no rights of
22
           dissent available to the holders of Common Shares in connection with the Merger.
23
           The Company's board of directors, acting on the recommendation of a special
24         committee of independent and disinterested directors (the "Special Committee"),
           unanimously approved the Merger Agreement and the transactions contemplated
25         by the Merger Agreement, including the Merger, and resolved to recommend that
           the Company's stockholders vote to authorize and approve the Merger Agreement
26
           and the transactions contemplated by the Merger Agreement, including the
27         Merger. The Special Committee, which is composed solely of independent
           directors of the Company who are unaffiliated with any member of the Buyer
28         Group or management of the Company, exclusively negotiated the terms of the


                                                 -5-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 6 of 14


 1          Merger Agreement with the Buyer Group with the assistance of its independent
            financial and legal advisors.
 2
            The Merger, which is currently expected to close during the third quarter of 2020,
 3
            is subject to various closing conditions, including the adoption of the Merger
 4          Agreement by the Company's stockholders. Pursuant to the Merger Agreement,
            adoption of the Merger Agreement and the transactions contemplated by the
 5          Merger Agreement, including the Merger, by the Company's stockholders
            requires (i) the affirmative vote (in person or by proxy) of the holders of at least a
 6          majority of the voting power of the outstanding Common Shares and Preferred
            Shares, voting together as a single class, with the holders of Preferred Shares
 7
            being entitled to an aggregate of 40% of the combined voting power of the entire
 8          share capital of the Company, and (ii) the affirmative vote (in person or by proxy)
            or consent of the holders of at least a majority of the outstanding Preferred Shares,
 9          voting as a single class. The Company will call a meeting of stockholders for the
            purpose of voting on the adoption of the Merger Agreement and the transactions
10          contemplated by the Merger Agreement as soon as practicable. If completed, the
11          Merger will, under laws of the State of Nevada, result in the Company becoming
            a privately-held company and the Common Shares of the Company would no
12          longer be listed on the NASDAQ.

13          Hogan Lovells is serving as U.S. legal counsel to the Special Committee, Duff &
            Phelps, LLC is serving as the financial advisor to the Special Committee. Wilson
14          Sonsini Goodrich& Rosati, Professional Corporation is serving as U.S. legal
15          counsel to the Company.

16          O'Melveny & Myers LLP is serving as legal advisor to the Buyer Group.

17 The Background of the Merger Agreement

18          20.     Defendant Han initially proposed purchasing the public shares of the Company in
19
     February 2017 with an affiliate of Morgan Stanley Private Equity Asia III, Inc. However, on
20
     October 14, 2019, Morgan Stanley withdrew from the consortium and informed the Board that it
21
     would not participate in a transaction.
22

23          21.     On May 8, 2020, Defendant Han delivered to the Board a preliminary buyout

24 proposal to purchase the remaining shares of the Company that he did not own for $1.10 in cash

25 per share.

26          22.     That same day, the Company issued a press release acknowledging receipt of the
27
     proposal.
28


                                                    -6-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 7 of 14


 1          23.     On May 10, 2020, the Board met to discuss the proposal. The Board then

 2 determined to create the Special Committee, appointing Defendant Zhai, Chen, and Huang, to

 3
     evaluate the proposal and negotiate with Defendant Han on behalf of the unaffiliated
 4
     stockholders of the Company.
 5
            24.     Later that day, the Special Committee held its first meeting. After discussion, it
 6
     agreed to a set of
 7

 8          draft communications and confidentiality guidelines prepared by [its counsel]
            Hogan Lovells for directors, officers and employees of the Company to follow in
 9          light of and in connection with the Proposed Transaction and any alternative
            transaction, including guidelines on what information can and should be provided
10          to the Buyer Group and to third parties involved in or potentially interested in
11          pursuing an alternative transaction, and the circumstances and conditions under
            which such information should be provided.
12
            25.     These guidelines were then provided to Company management on May 14, 2020.
13
            26.     The Special Committee also agreed to engage Duff & Phelps at the same meeting,
14
     announcing this decision on May 15, 2020.
15

16          27.     The Special Committee met again on May 18, 2020 to discuss the due diligence

17 necessary from Duff & Phelps to conduct a valuation of the Company.

18          28.     The next day, the Company “made available to the Special Committee emails sent
19
     from a number of individual stockholders who are minority stockholders of the Company,
20
     claiming that the offer price of $1.10 is too low.”
21
            29.     On May 21, 2020, Defendant Han confirmed to Duff & Phelps that he would not
22

23 consider selling his shares or participating in an alternative transaction, foreclosing any option

24 available to the Special Committee apart from a yes or no on the proposal.

25          30.     On May 25, 2020, the Special Committee met again. After discussion, they
26 concluded not to conduct a market check or solicit interest from any other company, but to

27
     instead seek a majority of the minority vote provision from Defendant Han. This would have
28


                                                     -7-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 8 of 14


 1 required that a majority of the Company’s stockholders other than Defendant Han to vote in

 2 favor of the proposal.

 3
            31.     Throughout the process, however, Defendant Han rejected this majority of the
 4
     minority option.
 5
            32.     After claiming that he would not increase the offer on June 11, 2020, Defendant
 6
     Han ultimately increased the offer to $1.20 per share on June 12, 2020 “[i]n order to expedite the
 7

 8 process and deliver greater value to unaffiliated security holders.”

 9          33.     After attorneys for both sides exchanged drafts of the Merger Agreement and its
10 supporting documents, the Special Committee met on June 15, 2020. During this meeting, the

11
     Special Committee heard an oral presentation on the fairness of the Proposed Transaction from
12
     Duff & Phelps. After further discussion, the Special Committee agreed to the Proposed
13
     Transaction and recommended it to the Board.
14

15          34.     Following this meeting, the Board approved the Proposed Transaction, and it was

16 announced by press release later that day.

17 The Materially Misleading and Incomplete Proxy

18          35.     Defendants have failed to provide stockholders with material information
19
     necessary for an informed vote on the Proposed Transaction. The Proxy, which recommends
20
     that the Company’s stockholders vote in favor of the Proposed Transaction, misrepresents and/or
21
     omits material information in violation of Sections 14(a) and 20(a) of the Exchange Act.
22

23 Misleading Statements and Omissions Regarding Financial Projections

24          36.     The Proxy fails to provide material information concerning the Company’s

25 financial projections.

26
            37.     The Proxy discloses financial projections that Company management provided to
27
     the Board, the Special Committee, and Duff & Phelps during the process leading up to the
28
     execution of the Merger Agreement. These disclosed projections provide forecasts of various

                                                    -8-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 9 of 14


 1 financial metrics for the Company for the years 2020 through 2025, including EBITDA and Net

 2 Income. But Duff & Phelps’ most prominent analysis, a Discounted Cash Flow Analysis, used

 3
     undisclosed projections of “the estimated future unlevered free cash flows attributable to the
 4
     Company for the fiscal years ending December 31, 2020 through December 31, 2025.” The
 5
     Proxy entirely omits these projected unlevered free cash flows, materially misleading CXDC
 6
     stockholders regarding the actual assumptions of Duff & Phelps and the financial future of the
 7

 8 Company.

 9          38.     Furthermore, the failure to disclose these projections is an omission of the most
10 important input into Duff & Phelps’ analysis, the actual unlevered free cash flows. While the

11
     summary of its analysis discloses the assumed weighted average cost of capital, and terminal rate
12
     of growth, it’s impossible to understand the discounted cash flow analysis without a view into
13
     the actual cash flows discounted to determine the range of fair values of the Company. As such,
14

15 CXDC stockholders are misled into believing that there would be no point in exercising their

16 dissension rights and seeking the fair value of their shares under Nevada law.

17          39.     Without these disclosures, the Company has cherry-picked the disclosed
18 projections and materially misled CXDC stockholders, rendering the financial analyses of Duff

19
     & Phelps misleading, or at best, meaningless.
20
   Misleading Statements and Omissions Regarding the Process Undertaken by the Special
21 Committee

22          40.     During the negotiation of the Merger Agreement, the Special Committee received
23
     and reviewed the letters from “a number of individual stockholders who are minority
24
     stockholders of the Company, claiming that the offer price of $1.10 is too low.”
25
            41.     While the final negotiated price was above $1.10 per share, the Proxy fails to
26

27 disclose whether these stockholder letters contained a range of valuations for the Company and

28 whether $1.20 is above or below that range. Without further disclosure, the Proxy implies that


                                                     -9-
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 10 of 14


 1 $1.20 was somehow adequate and acceptable, while $1.10 was too low. This implication by

 2 omission is materially misleading.

 3
             42.    The Proxy also fails to disclose the price term of the counterproposal submitted
 4
      by the Special Committee on June 4, 2020.
 5
             43.    The Proxy fails to disclose the basis for the recommendation of the Board in favor
 6
      of the Proposed Transaction when the Proposed Transaction will be primarily funded with the
 7

 8 Company’s available cash on hand.

 9           44.    Defendants’ failure to provide CXDC’s stockholders with the foregoing material
10 information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act, and Rule

11
      14a-9 promulgated thereunder. The Individual Defendants were aware of their duty to disclose
12
      this information. The material information described above that was omitted from the Proxy
13
      takes on actual significance in the minds of CXDC’s stockholders in reaching their decision
14

15 whether to vote in favor of the Proposed Transaction.            Absent disclosure of this material

16 information prior to the vote on the Proposed Transaction, Plaintiff and the other members of the

17 Class will be unable to make an informed decision about whether to vote in favor of the

18 Proposed Transaction and are thus threatened with irreparable harm for which damages are not

19
      an adequate remedy.
20
                                         CLAIMS FOR RELIEF
21
                                                  COUNT I
22
              Against All Defendants for Violations of Section 14(a) of the Exchange Act
23                            and Rule 14a-9 Promulgated Thereunder
24           45.    Plaintiff incorporates each and every allegation set forth above as if fully set forth
25 herein.

26
             46.    Defendants have issued the Proxy with the intention of soliciting stockholder
27
      support for the Proposed Transaction.
28


                                                    - 10 -
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 11 of 14


 1              47.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

 2 Act, provides that a proxy statement shall not contain “any statement which, at the time and in

 3
      the light of the circumstances under which it is made, is false or misleading with respect to any
 4
      material fact, or which omits to state any material fact necessary in order to make the statements
 5
      therein not false or misleading.” 17 C.F.R. § 240.14a-9.
 6
                48.   Specifically, the Proxy violates Section 14(a) and Rule 14a-9 because it is
 7

 8 materially misleading in numerous respects and omits material facts, including those set forth

 9 above. Moreover, in the exercise of reasonable care, Defendants should have known that the

10 Proxy is materially misleading and omitted material facts that are necessary to render the

11
      statements that are made non-misleading.
12
                49.   The Individual Defendants had actual knowledge of the misrepresentations and
13
      omissions of material facts set forth herein, or acted with reckless disregard for the truth.
14

15              50.   The misrepresentations and omissions in the Proxy are material to Plaintiff and

16 the Class, and Plaintiff and the Class will be deprived of their right to cast a fully informed vote

17 on the Proposed Transaction.

18              51.   Plaintiff and the Class have no adequate remedy at law.
19
                                                   COUNT II
20
         Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act
21
                52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth
22
      herein.
23

24              53.   The Individual Defendants acted as controlling persons of CXDC within the

25 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

26 officers and/or directors of CXDC, and participation in and/or awareness of the Company’s

27
      operations and/or intimate knowledge of the incomplete and misleading statements contained in
28
      the Proxy filed with the SEC, they had the power to influence and control and did influence and

                                                      - 11 -
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 12 of 14


 1 control, directly or indirectly, the decision making of the Company, including the content and

 2 dissemination of the various statements that Plaintiff contends are materially incomplete and

 3
      misleading.
 4
             54.     Each of the Individual Defendants was provided with or had unlimited access to
 5
      copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
 6
      shortly after these statements were issued and had the ability to prevent the issuance of the
 7

 8 statements or cause the statements to be corrected.

 9           55.     In particular, each of the Individual Defendants had direct and supervisory
10 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

11
      had the power to control or influence the particular transactions giving rise to the Exchange Act
12
      violations alleged herein, and exercised the same. The omitted information identified above was
13
      reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains
14

15 the unanimous recommendation of each of the Individual Defendants to approve the Proposed

16 Transaction. They were, thus, directly involved in the making of the Proxy.

17           56.     In addition, as the Proxy sets forth at length, and as described herein, the
18 Individual Defendants were involved in negotiating, reviewing, and approving the Merger

19
      Agreement.     The Proxy purports to describe the various issues and information that the
20
      Individual Defendants reviewed and considered. The Individual Defendants participated in
21
      drafting and/or gave their input on the content of those descriptions.
22

23           57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

24 of the Exchange Act.

25           58.     As set forth above, the Individual Defendants had the ability to exercise control
26
      over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,
27
      by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,
28


                                                     - 12 -
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 13 of 14


 1 these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

 2 proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

 3
             59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
 4
      equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
 5
      Defendants’ actions threaten to inflict.
 6
                                           RELIEF REQUESTED
 7

 8           WHEREFORE, Plaintiff demands judgment against defendants jointly and severally, as

 9 follows:

10           (A)     declaring this action to be a class action and certifying Plaintiff as the Class
11
      representatives and his counsel as Class counsel;
12
             (B)     declaring that the Proxy is materially misleading and contains omissions of
13
      material fact in violation of Section 14(a) of the Exchange Act and Rule 14a-9 promulgated
14

15 thereunder;

16           (C)     preliminarily and permanently enjoining Defendants and their counsel, agents,

17 employees and all persons acting under, in concert with, or for them, from proceeding with,

18 consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

19
      material information identified above which has been omitted from the Proxy;
20
             (D)     to the extent the Proposed Transaction is consummated prior to the Court’s entry
21
      of a final judgment, awarding Plaintiff and the members of the Class rescissory damages against
22

23 the Individual Defendants, including, but not limited to, pre-judgment and post-judgment

24 interest;

25           (E)     awarding Plaintiff the costs and disbursements of this action, including reasonable
26
      attorneys’ and expert fees and expenses;
27

28


                                                    - 13 -
     Case 2:20-cv-01330-APG-BNW Document 1 Filed 07/17/20 Page 14 of 14


 1           (F)      awarding extraordinary, equitable and/or injunctive relief as permitted by law,

 2 equity and the federal statutory provisions sued hereunder, and any appropriate state law

 3
      remedies; and
 4
             (G)      granting Plaintiff and the other members of the Class such further relief as the
 5
      Court deems just and proper.
 6
                                              JURY DEMAND
 7

 8           Plaintiff demands a trial by jury.

 9 Dated: July 17, 2020                                ALDRICH LAW FIRM, LTD.
10                                                By: /s/ John P. Aldrich
                                                      John P. Aldrich, Esq.
11                                                    7866 West Sahara Avenue
                                                      Las Vegas, Nevada 89117
12                                                    702.853.5490 Telephone
      OF COUNSEL:                                     702.227.1975 Fax
13
   LEVI & KORSINSKY LLP                                Attorneys for Plaintiff
14 Donald J. Enright

15 1101 30th Street, N.W.
   Suite 115
16 Washington, DC 20007
   (202) 524-4290
17

18

19

20

21

22

23

24

25

26

27

28


                                                    - 14 -
